Citation Nr: 1707318	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1969 to February 1971 and from January 1973 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied a TDIU.  The claim was received from the RO in Muskogee, Oklahoma, as all claims related to mustard gas or Lewisite exposure filed after January 19, 2005, must be addressed by the Muskogee RO.

The Veteran's claim for a TDIU was previously remanded in May 2013 and May 2016, and now returns for further review.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran is service-connected for traumatic arthritis of the cervical spine (30 percent), right upper extremity radiculopathy (20 percent), a right leg gunshot wound scar (10%) and hemorrhoids (0 percent).  His current combined rating is 50 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Id.

In his February 2006 VA Form 21-8940, the Veteran reported having 3 years of college level education.  He also reported working as a paint foreman from 1989 to 1995.  Social Security Administration (SSA) records document that the Veteran had 65 to 70 hours of college-level course work.  During an August 2009 VA examination, the Veteran also reported working as a corrections officer from 1984 to 1985.

With regard to functional impairment, the Board initially notes that the Veteran submitted a January 2006 letter from a licensed social worker and a February 2007 letter from his vocational rehabilitation specialist.  While both letters indicated that the Veteran was not capable of gainful employment or a vocational goal, they both attribute this unemployability to service-connected and nonservice-connected disabilities.  Therefore, they hold very limited probative value in determining whether a TDIU is warranted.

SSA records from January 2008 show the Veteran could occasionally lift 50 pounds, frequently lift 25 pounds, and stand/sit/walk for about 6 hours in an 8 hour day.  He could push or pull an unlimited amount.  He could "occasionally" climb a ladder or scaffold.  Climbing stairs, balancing, stooping, kneeling, crouching, and crawling could be done frequently.  There were no limitations in reaching, handling, or manipulating.  It was noted that the Veteran should avoid unprotected heights.

The Veteran underwent a general VA examination in December 2008.  He reported that driving or sudden motions of his head caused severe pain in neck.  He also reported that he was unable to lift more than 5 pounds and drive no more than 20 minutes.  He was unable to use tools such as a hammer, screwdriver, or wrench because of neck pain.  His leg injury prevented walking more than 1 block, standing more than 5 minutes, and taking no more than 10 stairs at a time.  There was no reported functional impairment from his hemorrhoids.  The examiner noted that the Veteran presented significant difficulties performing physical or sedentary employment related to his cervical spine and old gunshot wound, though his hemorrhoids would not impose significant difficulties for physical or sedentary employment.

VA treatment records, also dated December 2008, noted that the Veteran had difficulty with computer work because of his neck problems and having to tilt his chin up to see the screen.

An August 2009 VA examiner indicated that the Veteran had a "moderate" level of disability associated with his cervical spine.  An October 2009 examiner stated that the cervical spine condition had moderate effects on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming.  Feeding was mildly affected.  The Veteran also experienced decreased sensation in his right hand as a result of radiculopathy.

Based on the above, the Board finds that a TDIU is appropriate in this case.  As noted by the December 2008 VA examiner, the Veteran's cervical spine and gunshot wound residuals presented significant difficulties performing both physical and sedentary employment.  Combined with his right upper extremity radiculopathy, it seems unlikely that the Veteran would be able to engage in physically-oriented employment, including the painting or corrections work he previously engaged in.  Moreover, it was noted that the Veteran had difficulty with computer work, which is sedentary in nature, as a result of his cervical spine condition.  While he has some college-level education, he has no experience with any sedentary forms of employment.  Therefore, it also seems unlikely that he would be able to engage in gainful sedentary employment.

Notably, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the matter was already referred to the Director of Compensation Service, who denied entitlement to an extraschedular TDIU by way of a September 2016 memorandum.

II.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


ORDER

A TDIU is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


